Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 1 of 18




                          EXHIBIT
                             8
        Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 2 of 18
                                                                              I 1111111111111111 11111 1111111111 11111 111111111111111 111111111111111 IIII IIII
                                                                                                            US007116714B2


c12)   United States Patent                                                             (IO)   Patent No.:                   US 7,116,714 B2
       Hannuksela                                                                       (45)   Date of Patent:                            Oct. 3, 2006

(54)    VIDEO CODING                                                                      6,591,014 Bl*        7/2003 Ueda .......................... 382/236
                                                                                          6,611,561 Bl*        8/2003 Hannuksela et al. ... 375/240.27
(75)    Inventor:     Miska Hannuksela, Tampere (FI)
                                                                                                 FOREIGN PATENT DOCUMENTS
(73)    Assignee: Nokia Corporation, Espoo (FI)                                    EP                 0 920 214             6/1999

( *)    Notice:      Subject to any disclaimer, the term ohhis                                          OTHER PUBLICATIONS
                     patent is extended or adjusted under 35                       European Search Report.
                     U.S.C. 154(b) by 675 days.                                    PCT International Search Report Reference No.: PAT00409/PCT;
                                                                                   International Application No. PCT/EP0l/09220; Applicant: Nokia
(21)    Appl. No.: 09/924,582                                                      Mobile Phones Limited.
                                                                                   Kim C-S et al., "An Error Detection And Recovery Algorithem For
(22)    Filed:       Aug. 9, 2001                                                  Compressed Video Signal Using Source Level Redundancy" IEEE
                                                                                   Transactions on Image Processing, IEEE Inc., New York, US, vol.
(65)                    Prior Publication Data                                     9, No. 2, Feb. 2000, pp. 209-219; XP000912583 ISSN: 1057-7149
                                                                                   and Abstract.
        US 2002/0054641 Al             May 9, 2002                                 Esteban Rodriguez-Market et al, entitled Video Coding Over
                                                                                   Packet-Erasure Channels, School ofEECS, Washington STate Uni-
(30)               Foreign Application Priority Data                               versity, Pullman, WA99164-2752, 0-8186-8821-1/98 © 1998 IEEE,
                                                                                   pp. 314-318.
  Aug. 14, 2000        (GB)     ................................. 0019983.6
                                                                                   * cited by examiner
(51)    Int. Cl.
                                                                                  Primary Examiner----Gims Philippe
        H04N 7112                   (2006.01)
                                                                                  (74) Attorney, Agent, or Firm-Foley & Lardner, LLP
(52)    U.S. Cl. .................................. 375/240.12; 382/236
(58)    Field of Classification Search ........... 375/240.12,                     (57)                          ABSTRACT
               375/240.27, 240.01, 240.13, 240.15; 382/236
        See application file for complete search history.                          A method of encoding a video signal representing a
                                                                                   sequence of pictures, the method comprising encoding a first
(56)                    References Cited
                                                                                   picture (or segment of a picture) of the sequence without
                   U.S. PATENT DOCUMENTS                                           reference to another picture of the sequence to produce a
                                                                                   picture (10) and encoding said first picture (or segment of a
       5,436,664   A    7/1995      Henry                                          picture) with reference to another picture (14) of the
       5,442,400   A    8/1995      Sun et al.
                                                                                   sequence to produce a corresponding temporally predicted
       5,680,322   A   10/ 1997     Shinoda
       6,028,631   A * 2/2000       Nakaya et al. ......... 375/240.01             picture (P4) or segment of a picture.
       6,404,814   Bl* 6/2002       Apostolopoulos et al. ....... 375/
                                                                240.12                               39 Claims, 7 Drawing Sheets




          PO                                                                                      P4

                               Pl                  P2                    P3                                              P5
        Sync                                                                                    Sync
                                                                                                                                                   time




                                                                                                                                                WSOU-CANON-0000358
   Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 3 of 18



U.S. Patent       Oct. 3, 2006           Sheet 1 of 7       US 7,116,714 B2




                                             4




       D
       •••
       •••
       •••
       •••                                              D
                                                        •••
                                                        •••
                                                        •••
                                                        •••     2




                                 Fig 1




                                                                    WSOU-CANON-0000359
                     Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 4 of 18




                                                                                                                                                    ~
                                                                                                                                                   .r:J).

                                  Audio I/O                                                           Video I/O                                     ~
                                                       Application layer
                                     75                                                                     70                                      ~
                                                                                                                                                    ~
                                                       ,.                                                    ...                                    ~
                                      a.
                                                                             '"                                                                     =
                                                                                                                                                    ~


                                      11'              ,..                   ,r                              1"

                                               Control                    Data Protocol
                                 Audio Codec                                                         Video Codec                                    0
                                               manager                      manager
                                     20
                                                 40                            30
                                                                                                             10                                     ..-
                                                                                                                                                    ~



                                     a,
                                                       '"'Control                      J ..             ,   .                                SDU
                                                                                                                                                   "'~
                                                                                                                                                    N
                                                                                                                                                    0
                                      Audio                                                   Data           Video                                  0
                                                                                                                   ..__                  -
                                                                                                                                                    0\


                                                   , ..                            ,,.                  ,1,
        ~                           '"
       o'ci'                                                                                                                                        rJ1
                                                                                                                                                    =-
                                                                                                                                                    ('D
        l'J
                                                Adaptation Layer AL                                                                                 ....
                                                                                                                                                    ('D


                                                                                                                                                    N
                                                             502                                                                                    ....
                                                                                                                                                    0

                                     .           ,I.
                                                                                  -~                        ...           i---..
                                                                                                                                                    --.:i


                        l---   L--- ,.           ,1,                              ,r                        ,Ir
                                                                                                                                   I\
                                                                                                                                    V,
                                                                                                                                    0
                                               Multiplex Layer MUX
               MUX                                           501
                                                                                                                                                    dr.,;_
                                                                     "'
                                                                                                                                                   "'--...1
                                                                    ,1,                                                                             """"
                                                                                                                                                    """"
                                                                                                                                                    0-,
:§:                                                          MUX-PDU                                                                               ~
C/)
0                                                                                                                                                   """"
                                                                                                                                                    ~
C
0
)>
z
                                                                                                                                                    =
                                                                                                                                                    N

0
z
b
0
0
0
(,.)
0)
0
   Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 5 of 18



U.S. Patent                   Oct. 3, 2006              Sheet 3 of 7                     US 7,116,714 B2




             Video in
               101                                       (40)
                •
               ,-~----------------------------------------- -----------------------------------

                !                                    Control 105

                I




                                                                                                1--.:.-~Data ou
                                                                                                          (50)


                                                                                        113




                                     Motion Estimator    I--------'
                                           111

                      Motion
                                                                       Motion vectors
                    compensator
                       222

  Video                                      mer                                              14---___;._   Data in
  out (70)                                                                                           I
                                                                                                     I       (50)
                                                                                                     I
                                                                                                     I
                                                                                                     I
                                                                                                     I
                                                                                                     I
                                                                                                     I
                                                                                                     I
                                                                                                     I


    /                                                                                                '
                                                                                                     I

                                                                                                     'II
  200                                                                                                I

                                                                                                     I
                                                                                                     I

                                                                   Header information                I
                                                                                                     I


                --------------------------------------- ---------------------------------------\0

                                                   Fig 3




                                                                                                              WSOU-CANON-0000361
  Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 6 of 18



U.S. Patent                    Oct. 3, 2006                           Sheet 4 of 7                                    US 7,116,714 B2

                                                        Start
                                                         •
                                          ,              l              ...,
                                                  Get frame                        ~


                               ,
                                                        401
                                          \..                           ...

                                                         , r
                                          r
                                                                        ""
                         yes                     Skip frame?
                                                        402
                                          .._                           ...
                                                   no
                                                         -, r
                                          ,,.                           -..,           403
                                                Periodic INTRA          - L..--'
                                                 or scene cut?
                                          \..                           ...
                                                 no             yes
     ,                             -..,                                        r                             -..,
           Code INTER                                                                   Code INTRA
                 frame                                                                        frame
     \..    /'                     ...                                                                       ....
                                                                               '"                                      405
            (
           404                                                                                  , r
                                                                                                              -..,

                                                                yes                     First INTRA

                                                                               .._ after scene cut?           ...

                                                                                         no
                                                                                                ..,,    '--           406

                                                                               r                              ....,
                                                                                       Code forward
                                                                                         sync frame
                                                                               '--                      \.    ...
                                                                                                                      407
                                                                                                ,,            _,,
                                                                               r



                                                                        --
                                                                                       Second INTRA                   no
                                                                                    after scene cut?
                                                                409   r"                                     ...
                                                                                        yes
                                                                                                ~   r
                                                                               r                               ...,
                                                                                       Code backward
                                                                408   r"
                                                                                         sync frame
                                                                               \..                            _...

                                                                      Fig. 4




                                                                                                                             WSOU-CANON-0000362
   Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 7 of 18



U.S. Patent             Oct. 3, 2006             Sheet 5 of 7   US 7,116,714 B2




                                                         P4

                            P2            P3

   Sync                                                 Sync
                                                                          time


                                           Fig. 5




                                                Start




       Buffer frame                                             Decode frame
           707                                                      705




          Decode all
      buffered frames


     709                                                704




                         Get and decode
  ---------------1         next INTRA


                                               Fig. 7




                                                                             WSOU-CANON-0000363
   Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 8 of 18



U.S. Patent        Oct. 3, 2006       Sheet 6 of 7           US 7,116,714 B2




                                    Get frame
                                      501




                                                       N


   Display/store
     decoded
     frame{s)                                           Frame
        604                                                           y
                                                        already
                                                       decoded?
                                                           605

                                                             N



                                                        Reference
                   Decode                       y    frame received
                    frame                             and decoded?
                                                           606
                                                                 N

              Decode any buffered
               frame(s) for which
              reference frame has                     Buffer frame
                  been decoded                             607
                     608
                                       Fig. 6




                                                                          WSOU-CANON-0000364
   Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 9 of 18



U.S. Patent          Oct. 3, 2006                Sheet 7 of 7                     US 7,116,714 B2




                                                                      P n)'
                                                                    Not coded
                                                                   !NTR/\-coded

                                                                    Not coded

     INTRA-co:!ecl                               INTER-coded                        INTER-coded
                                                                    Not coded
                                                                   INTER-coded

                                                                    Not coded

         1(0)        P(1)                           P(n)              P(n)"             P{n+1)



                                           Fig. 8


                            Source(s)
                               90

                            L__~Data


                                    '¥



                                          Compressed Clip

                                     i
                                    \J/
                              ~
                              ~

                       ComL.d Clip             ~)'
                         ·~                             Controls
                              ~            /




                                          Reconstructed Data




                                               Fig. 9




                                                                                                  WSOU-CANON-0000365
     Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 10 of 18



                                                    US 7,116,714 B2
                              1                                                                      2
                    VIDEO CODING                                      ciency in INTRA pictures is normally lower than in INTER
                                                                      pictures, INTRA pictures are used sparingly, especially in
         BACKGROUND OF THE INVENTION                                  low bit-rate applications.
                                                                         A video sequence may consist of a number of scenes or
  This invention relates to video coding.                             shots. The picture contents may be remarkably different
                                                                      from one scene to another, and therefore the first picture of
                                                                      a scene is typically INTRA-coded. There are frequent scene
          DESCRIPTION OF THE PRIOR ART
                                                                      changes in television and film material, whereas scene cuts
                                                                      are relatively rare in video conferencing. In addition, INTRA
   A video sequence consists of a series of still pictures or    10   pictures are typically inserted to stop temporal propagation
frames. Video compression methods are based on reducing               of transmission errors in a reconstructed video signal and to
the redundant and perceptually irrelevant parts of video              provide random access points to a video bit-stream.
sequences. The redundancy in video sequences can be                      Compressed video is easily corrupted by transmission
categorised into spectral, spatial and temporal redundancy.           errors, for a variety of reasons. Firstly, due to utilisation of
Spectral redundancy refers to the similarity between the         15   temporal predictive differential coding (INTER frames), an
different colour components of the same picture. Spatial              error is propagated both spatially and temporally. In practice
redundancy results from the similarity between neighbour-             this means that, once an error occurs, it is easily visible to
ing pixels in a picture. Temporal redundancy exists because           the human eye for a relatively long time. Especially suscep-
objects appearing in a previous image are also likely to              tible are transmissions at low bit-rates where there are only
appear in the current image. Compression can be achieved         20   a few INTRA-coded frames, so temporal error propagation
by taking advantage of this temporal redundancy and pre-              is not stopped for some time. Secondly, the use of variable
dicting the current picture from another picture, termed an           length codes increases the susceptibility to errors. When a
anchor or reference picture. Further compression is achieved          bit error alters a codeword, the decoder loses codeword
by generating motion compensation data that describes the             synchronisation and also decodes subsequent error-free
motion between the current picture and the previous picture.     25   codewords (comprising several bits) incorrectly until the
   However, sufficient compression cannot usually be                  next synchronisation (or start) code. A synchronisation code
achieved by only reducing the inherent redundancy of the              is a bit pattern which carmot be generated from any legal
sequence. Thus, video encoders also try to reduce the quality         combination of other codewords and such codes are added

~!:h:;i~:/i~h:d~!~~:,s;:::~~~=c~ : ;             :::j:~~~;~~
bit-stream is reduced by means of efficient lossless coding of
                                                                 30
                                                                      to the bit stream at intervals to enable re-synchronisation. In
                                                                      addition, errors occur when data is lost during transmission.
                                                                      For example, in video applications using the unreliable User
compression parameters and coefficients. The main tech-               Datagram Protocol (UDP) transport protocol in IP networks,
nique is to use variable length codes.                                network elements may discard parts of the encoded video
                                                                      bit-stream. Additionally, the size of an encoded INTRA
   Video compression methods typically differentiate             35   picture is typically significantly larger than that of an
between pictures that utilise temporal redundancy reduction           encoded INTER picture. When periodic INTRA frames are
and those that do not. Compressed pictures that do not utilise        encoded, it may therefore be more likely that an INTRA
temporal redundancy reduction methods are usually called              picture would be corrupted.
INTRA or I-frames or I-pictures. Temporally predicted                    There are many ways for the receiver to address the
images are usually forwardly predicted from a picture occur-     40   corruption introduced in the transmission path. In general,
ring before the current picture and are called INTER or               on receipt of a signal, transmission errors are first detected
P-frames or P-pictures. In the INTER frame case, the                  and then corrected or concealed by the receiver. Error
predicted motion-compensated picture is rarely precise                correction refers to the process of recovering the erroneous
enough and therefore a spatially compressed prediction error          data perfectly as if no errors had been introduced in the first
frame is associated with each INTER frame. INTER pictures        45   place. Error concealment refers to the process of concealing
may contain INTRA-coded areas.                                        the effects of transmission errors so that they are hardly
   Many video compression schemes also use temporally                 visible in the reconstructed video sequence. Typically some
bi-directionally predicted frames, which are commonly                 amount of redundancy is added by the source or transport
referred to as B-pictures or B frames. B-pictures are inserted        coding in order to facilitate error detection, correction and
between anchor picture pairs of I- and/or P-frames and are       50   concealment.
predicted from either one or both of these anchor pictures.              In streaming applications, the demultiplexing-decompres-
B-pictures normally yield increased compression compared              sion-playback chain can be done while still downloading
with forward-predicted pictures. B-pictures are not used as           subsequent parts of the clip. In this case, a client may request
anchor pictures, i.e., other pictures are not predicted from          retransmission of a corrupted INTRA picture. However,
them. Therefore they can be discarded (intentionally or          55   sometimes the streaming server may not be able to respond
unintentionally) without impacting the picture quality of             to such requests or the communication protocol between the
future pictures. While B-pictures may improve compression             streaming server and the client may not be able to transmit
performance as compared with P-pictures, their generation             such requests. For example, the server may send a multicast
requires greater computational complexity and memoiy                  stream, i.e., a single stream for multiple clients. If one of the
usage, and they introduce additional delays. This may not be     60   clients receives a com1pted INTRA picture and sends a
a problem for non-real time applications such as video                request for retransmission, the multicasting server would
streaming but may cause problems in real-time applications            either send the retransmitted INTRA picture to all clients
such as video-conferencing.                                           using the multicast channel or open an additional unicast
   A compressed video clip typically consists of a sequence           channel for retransmission to the specific client. The former
of pictures, which can be roughly categorised into tempo-        65   case increases network traffic unnecessarily for the majority
rally independent INTRA pictures and temporally differen-             of clients and the latter case complicates applications and
tially coded INTER pictures. Since the compression effi-              network resource allocations. RTCP (real Time Control




                                                                                                                        WSOU-CANON-0000366
      Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 11 of 18



                                                     US 7,116,714 B2
                               3                                                                      4
Protocol) is an example of a transport protocol incapable of            part of the first picture with reference to another picture of
requesting retransmissions of specific pictures. Servers can-           the sequence to produce a corresponding temporally pre-
not determine which pictures to retransmit based on the                 dicted picture.
receiver reports provided by RTCP.                                         The invention is applicable whenever a frame or part of a
   Current video coding standards define a syntax for a                 frame is encoded in an INTRA manner. When the encoder
                                                                        encodes a frame (or part of a frame) in an INTRA manner,
self-sufficient video bit-stream. The most popular standards
                                                                        the encoder also encodes the frame (or part of the frame)
at the time of writing are ITU-T Recommendation H.263,
                                                                        again, this time in a temporally predictive manner with
"Video Coding for Low Bit Rate Communication", February
                                                                        reference to another frame within the video sequence.
1998; ISO/IEC 14496-2, "Generic Coding of Audio-Visual
                                                                   10      The invention enables INTRA picture recovery at a
Objects. Part 2: Visual", 1999 (known as MPEG-4); and                   decoder even if the original INTRA picture is lost or
ITU-T Recommendation H.262 (ISO/IEC 13818-2) (known                     corrupted. Interaction between the transmitter and the
as MPEG-2). These standards define a syntax for bit-streams             receiver is not needed to recover the INTRA picture. In
and correspondingly for image sequences and images.                     addition, in certain situations the invention results in lower
   Some video coding schemes, such as ITU-T H.263 Annex            15   bit rate overheads than prior art forward error correction
N Reference Picture Selection (RPS) mode, include an                    methods.
indicator or indicator(s) to the prediction reference frame of             Preferably every picture (or picture segment) encoded
an INTER frame.                                                         without reference to another picture is also encoded with
   Video Redundancy Coding (VRC) is also described in                   reference to another picture of the sequence.
Annex N ofH.263. In VRC, multiple "threads" ofindepen-             20      The first picture (or picture segment) may be encoded
dently coded INTER-pictures are generated. Corruption of a              with reference to another picture occurring in the sequence
frame in one thread will therefore not affect the decoding of           temporally prior to said first picture and/or with reference to
the other threads. Periodically, all the threads converge to a          another picture occurring in the sequence temporally after
so-called sync frame which may be an INTRA-picture or a                 said first picture. The first picture (or picture segment) may
non-INTRA picture that is redundantly represented within           25   be encoded a plurality of times with reference to other
all threads. From this sync frame, all the independent threads          pictures occurring in the sequence.
are started again.                                                         In a second aspect of the invention there is provided a
   The principle of the VRC method is to divide the                     video encoder comprising an input for receiving a video
sequence of pictures into two or more threads in such a way             signal representing a sequence of pictures, the encoder being
that all pictures are assigned to one of the threads in a          30   arranged to encode a first picture of the sequence or part
round-robin fashion. Each thread is coded independently.                thereof without reference to another picture of the sequence
The frame rate within one thread is lower than the overall              and to encode said first picture or part thereof with reference
frame rate: half in the case of two threads, a third in the case        to another picture of the sequence to produce a correspond-
of three threads and so on. This leads to a substantial coding          ing temporally predicted picture.
penalty because of the generally larger changes and the            35      The invention also extends to a video codec and a
longer motion vectors typically required to represent accu-             multimedia system including a video encoder according to
rately the motion related changes between two P-pictures                the invention.
within a thread. At regular intervals all threads converge into            In a further aspect of the invention there is provided a
a so-called sync frame. From this sync frame, a new series              method of encoding a video signal representing a sequence
of threads is started.                                             40   of pictures, the method comprising encoding a segment of a
                                                                        first picture of the sequence without reference to another
   If one of the threads is corrupted (e.g. because of packet
                                                                        picture of the sequence and encoding at least said segment
loss), the remaining threads can be used to predict the next
                                                                        of said first picture with reference to another picture of the
sync frame. It is possible to continue the decoding of the
                                                                        sequence to produce a corresponding temporally predicted
damaged thread, which typically leads to slight picture
                                                                   45   picture segment.
degradation, or to stop its decoding which leads to a
                                                                           A method of video decoding is also encompassed, com-
decrease in the frame rate. If the length of the threads is kept
                                                                        prising receiving a signal representing encoded pictures of a
reasonably small, however, both forms of degradation will
                                                                        video sequence, determining whether a picture that is not
persist for a relatively short time, i.e. until the next sync
                                                                        temporally predicted or part of a picture that is not tempo-
frame is reached.
                                                                   50   rally predicted has been corrupted and, if so, monitoring for
   Sync frames are always predicted from one of the undam-              a temporally-predicted representation of the picture or part
aged threads. This means that the number of transmitted                 thereof and, on receipt of the temporally-predicted repre-
I-pictures can be kept small, because there is no need for              sentation of the picture or part thereof, decoding the picture
complete re-synchronization. Only if all threads are dam-               or part thereof with reference to another picture.
aged between two sync frames, is correct sync frame pre-           55      In a further aspect of the invention there is also provided
diction no longer possible. In this situation, annoying arte-           a video decoder comprising an input for receiving a signal
facts will be present until the next I-picture is decoded               representing encoded pictures of a video sequence, said
correctly, as would have been the case without employing                video decoder being arranged to determine whether a non-
VRC.                                                                    temporally predicted frame or part thereof has been cor-
                                                                   60   rupted and, if so, to monitor for a temporally-predicted
            SUMMARY OF THE INVENTION                                    representation of the frame or part thereof and, on receipt of
                                                                        the temporally-predicted representation of the frame or part
   According to a first aspect of the invention there is                thereof, to decode the temporally-predicted representation of
provided a method of encoding a video signal representing               the frame or part thereof with reference to another frame.
a sequence of pictures, the method comprising encoding at          65      The invention extends to a portable electronic device
least part of a first picture of the sequence without reference         incorporating a video encoder or video decoder according to
to another picture of the sequence and encoding said at least           the invention.




                                                                                                                         WSOU-CANON-0000367
     Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 12 of 18



                                                   US 7,116,714 B2
                             5                                                                     6
      BRIEF DESCRIPTION OF THE DRAWINGS                              106 for forming a prediction error, a switch 115 and an
                                                                     encoding control manager 105.
   The invention will now be described, by way of example               The decoder part 200 of the video codec 10 comprises an
only, with reference to the accompanying drawings, in                inverse quantiser 220, an inverse DCT transformer 221, a
which:                                                               motion compensator 222, a plurality of picture stores 223
   FIG. 1 shows a multimedia mobile communications sys-              and a control 224. The control 224 receives video codec
tem;                                                                 control signals demultiplexed from the encoded multimedia
   FIG. 2 shows an example of the multimedia components              stream by the demultiplexer 50. In practice the control 105
of a multimedia terminal;                                            of the encoder and the control 224 of the decoder may be the
   FIG. 3 shows an example of a video codec;                    10   same processor.
   FIG. 4 is a flow diagram illustrating the operation of a             The operation of an encoder according to the invention
video encoder according to the invention;                            will now be described. The video codec 10 receives a video
   FIG. 5 shows an example of the output of a first embodi-          signal to be encoded. The encoder 100 of the video codec
ment of a video encoder according to the invention;                  encodes the video signal by performing DCT transforma-
   FIG. 6 is a flow diagram illustrating the operation of a     15   tion, quantisation and motion compensation. The encoded
video decoder according to a first embodiment of the inven-          video data is then output to the multiplexer 50. The multi-
tion;                                                                plexer 50 multiplexes the video data from the video codec 10
   FIG. 7 is a flow diagram illustrating the operation of a          and control data from the control 40 (as well as other signals
video encoder according to a second embodiment of the                as appropriate) into a multimedia signal. The terminal 1
invention;                                                      20   outputs this multimedia signal to the receiving terminal 2 via
   FIG. 8 illustrates a further embodiment of the invention;         the modem 60 (if required).
and                                                                     In INTRA-mode, the video signal from the input 101 is
   FIG. 9 shows a multimedia content creation and retrieval          transformed into DCT co-efficients by a DCT transformer
system into which a video encoder and/or decoder according           103. The DCT coefficients are then passed to the quantiser
to the invention may be incorporated.                           25   104 where they are quantised. Both the switch 102 and the
                                                                     quantiser 104 are controlled by the encoding control man-
         DETAILED DESCRIPTION OF THE                                 ager 105 of the video codec, which may also receive
        PREFERRED EMBODIMENTS OF THE                                 feedback control from the receiving terminal 2 by means of
                  INVENTION                                          the control manager 40. A decoded picture is then formed by
                                                                30   passing the data output by the quantiser through the inverse
   FIG. 1 shows a typical multimedia mobile communica-               quantiser 108 and applying an inverse DCT transform 109 to
tions system. A first multimedia mobile terminal 1 commu-            the inverse-quantised data. The resulting data is added to the
nicates with a second multimedia mobile terminal 2 via a             picture store 107 by the adder 110, switch 115 being
radio link 3 to a mobile communications network 4. Control           operated to present no data to the adder 110.
data is sent between the two terminals 1,2 as well as           35      In INTER mode, the switch 102 is operated to accept from
multimedia data.                                                     the subtractor 106 the difference between the signal from the
   FIG. 2 shows the typical multimedia components of a               input 101 and a reference picture stored in the picture store
terminal 1. The terminal comprises a video codec 10, an              107. The difference data output from the subtractor 106
audio codec 20, a data protocol manager 30, a control                represents the prediction error between the current picture
manager 40, a multiplexer/demultiplexer 50 and a modem          40   and the reference picture stored in the picture store 107. A
(if required). The video codec 10 receives signals for coding        motion estimator 111 may generate motion compensation
from a video input/output device 70 of the terminal (e.g. a          data from the data in the picture store 107 in a conventional
camera) and receives signals for decoding from a remote              manner.
terminal 2 for display by the terminal 1 on a display of the            The encoding control manager 105 decides whether to
video input/output device 70. The audio codec 20 receives       45   apply INTRA or INTER coding or whether to code the frame
signals for coding from an audio input/output device 75,             at all on the basis of either the output of the subtractor 106
(e.g. a microphone) of the terminal 1 and receive signals for        or in response to feedback control data from a receiving
decoding from a remote terminal 2 for reproduction by the            decoder and operates the switch 102 accordingly. The
audio input/output device 75, (e.g. a loudspeaker) of the            encoding control manager may decide not to code a received
terminal 1. The terminal may be a portable radio commu-         50   frame at all when the similarity between the current frame
nications device, such as a radio telephone.                         and the reference frame is sufficient or there is not time to
   The control manager 40 controls the operation of the              code the frame.
video codec 10, the audio codec 20 and the data protocols               When not responding to feedback control data, the
manager 30. However, since the invention is concerned with           encoder typically encodes a frame as an INTRA-frame
the operation of the video codec 10, no further discussion of   55   either only at the start of coding (all other frames being
the audio codec 20 and protocol manager 30 will be pro-              P-frames), or at regular periods e.g. every 5 s, or when the
vided.                                                               output of the subtractor exceeds a threshold i.e. when the
   FIG. 3 shows an example of a video codec 10 according             current picture and that stored in the picture store 107 are
to the invention. The video codec comprises an encoder part          judged to be too dissimilar to enable efficient temporal
100 and a decoder part 200. The encoder part 100 comprises      60   prediction. The encoder may also be programmed to encode
an input 101 for receiving a video signal from a camera or           frames in a particular regular sequence e.g. I B B P B B P
video source (not shown) of the tem1inal 1. A switch 102             B B P B B P B B I B B P etc.
switches the encoder between an INTRA-mode of coding                    The video codec outputs the quantised DCT coefficients
and an INTER-mode. The encoder part 100 of the video                 of an INTRA coded picture or prediction error data of an
codec 10 comprises a DCT transformer 103, a quantiser 104,      65   INTER coded picture 112a, the quantising index 112b (i.e.
an inverse quantiser 108, an inverse DCT transformer 109,            the details of the quantiser used), an INTRA/INTER flag
an adder 110, one or more picture stores 107, a subtractor           112c to indicate the mode of coding performed (I or P/B), a




                                                                                                                     WSOU-CANON-0000368
      Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 13 of 18



                                                     US 7,116,714 B2
                               7                                                                       8
transmit flag 112d to indicate the number of the frame being            multimedia signal and passes the video data to the video
coded and the motion vectors 112e in the case of an INTER               codec 10 and the control data to the control manager 40. The
picture being coded. These are multiplexed together by the              decoder 200 of the video codec decodes the encoded video
multiplexer 50 together with other multimedia signals.                  data by inverse quantising, inverse DCT transforming and
   FIG. 4 is a flow diagram illustrating the operation of an            motion compensating the data. The controller 124 of the
encoder according to a first embodiment of the invention.               decoder checks the integrity of the received data and, if an
The encoder creates one or more temporally predicted                    error is detected, attempts to conceal the error in a manner
frames corresponding to an INTRA coded frame as well as                 to be described below. The decoded, corrected and con-
the INTRA coded frame itself. For simplicity the description            cealed video data is then stored in one of the picture stores
only refers to the handling of INTER and INTRA frames.             10   223 and output for reproduction on a display 70 of the
The handling of other types of frames (e.g. B-frames) has               receiving terminal 1.
been omitted from the description. These are handled in a                  Errors in video data may occur at the picture level, the
conventional manner.                                                    picture segment level (e.g. GOB (Group of Blocks) or slice
   Firstly the encoder receives a frame (401). The encoder              level) or the macroblock level. Error checking may be
decides (in a conventional manner) whether to code the             15   carried out at any or each of these levels. to a frame
frame or to skip it (402). If a decision is made to code the            occurring within the video sequence temporally after the
frame, the encoder decides (403) whether to code the frame              frame to be coded i.e. by backward prediction. The encoder
as an INTER frame (404) or an INTRA frame (405). In the                 therefore has to wait until a subsequent frame has been
former case, the frame is coded (404) in a conventional                 received for encoding before it can encode the predicted
temporally predictive manner. In the latter case, the frame is     20   frame with reference to the subsequent frame.
coded (405) in a conventional non-temporally predictive                    In the example shown in FIG. 4, the encoder waits (409)
manner. The decision to encode the frame as an INTRA                    until the next INTRA frame has been encoded and then
frame (405) may be in response to a periodic INTRA request              generates (408) the backward predicted representation of the
set up in the encoder or in response to a specific request              earlier INTRA-coded frame with reference to the second
received from a receiving decoder. Alternatively, it may be        25   INTRA frame of the scene.
in response to the encoder determining that there is signifi-              All INTRA pictures after the first INTRA picture of a
cant change in picture content which makes the use of an                video sequence may have temporally predicted representa-
INTRA picture beneficial from the point of view of com-                 tion(s) encoded in a forward prediction manner and/or a
pression efficiency. This may also be referred to informally            backward prediction manner.
as a scene cut.                                                    30      FIG. 5 shows the frame-by-frame output of an encoder
   The invention is applicable whenever a frame or segment              according to the invention. IO is an INTRA coded picture
of a frame is encoded in an INTRA manner. When the                      appearing at the very beginning of a video sequence (or after
encoder encodes a frame as an INTRA frame, the encoder                  a scene cut). The system shown uses periodic INTRA
also encodes the frame (or segment of the frame) again (407,            pictures, and 14 is such a picture. In order to protect IO and
408), this time in a temporally predictive manner with             35   14 from transmission errors, a second representation of each
reference to another frame within the video sequence.                   INTRA coded picture is temporally predictively encoded
   For all but the first frame of the video sequence, a frame           and transmitted. The second representation of picture 4 is an
that has been INTRA-coded is also encoded (407) in a                    INTER picture predicted (and motion-compensated) with
temporally predictive manner with reference to a frame                  reference to picture 0. This second representation is indi-
occurring within the video sequence temporally prior to the        40   cated by P4 in FIG. 5. P4 could be predicted from any of the
frame to be coded i.e. by forward prediction. This exception            preceding frames, IO, Pl, P2, or P3. Picture O is preferably
may also be the case for the first INTRA coded frame after              chosen because otherwise P4 would be vulnerable to any
a scene cut.                                                            transmission errors in the prediction path starting from IO. A
   If the encoder determines (406) that the frame is the first          receiving decoder can use any representation of picture 4 to
INTRA frame to be coded (or the first INTRA frame to be            45   reconstruct a picture for display/reference.
coded after a scene cut), the encoder encodes the frame                    To protect picture O from transmission errors, a second
again (408), this time in a predictive manner with reference            representation of the same picture is coded and transmitted.
the INTRA frame that occurs immediately after a visual-                 Picture O is the first INTRA coded frame of a video
content discontinuity e.g. a scene cut). The method of                  sequence. This may be of an entire video sequence or may
selection of a reference picture for such a INTRA-picture is       50   be the first INTRA coded frame of a subset of an entire video
different from that used for 14. Instead, the second repre-             sequence (e.g.
sentation of picture O is an INTER picture predicted (and                  FIG. 6 is a flow chart illustrating a video decoder accord-
motion-compensated) with reference to the picture that                  ing to the invention. Considering first the signal as illustrated
corresponds to the next periodic INTRA picture (picture 4 in            in FIG. 5, when a decoder according to the invention
the example). IfIO is corrupted, a receiver may wait until 14      55   receives this signal each frame of the signal is decoded in a
and PO have been received, after which it can reconstruct               conventional manner and then displayed on a display means.
picture 0. Again PO may be predicted from a picture other               The decoded frame may be error corrected and error con-
than frame 14, but prediction from the temporally nearest               cealed in a conventional manner. Each time a frame is
frame that has been coded in an INTRA manner is preferred.              decoded, the decoder determines when the frame is to be
   The encoded data may be transmitted in the order in             60   displayed. This may be done by examining a temporal
which it is encoded i.e. IO, Pl, P2, P3, 14, P4, PO, PS ... etc.        reference (TR) field of the header of the frame or, if the
Alternatively the frames of data may be re-ordered.                     video is transmitted in packets, the time-stamps of the
   Considering the terminal 1 as receiving coded video data             packets may be examined.
from terminal 2, the operation of the video codec 10 will                  Consider the pictures shown in FIG. 5, transmitted in the
now be described with reference to its decoding role. The          65   following order: 10, Pl, P2, P3, 14, P4, PO, PS ... etc. The
terminal 1 receives a multimedia signal from the transmit-              decoder receives picture 10 (501) and determines (602) from
ting terminal 2. The demultiplexer 50 demultiplexes the                 its picture header that the picture is INTRA-coded. The




                                                                                                                          WSOU-CANON-0000369
     Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 14 of 18



                                                    US 7,116,714 B2
                              9                                                                         10
decoder decodes picture 10 (608) without reference to any                 FIG. 7 is a flow chart also illustrating a second embodi-
other picture, displays it and stores it in picture store 223a        ment of a video decoder according to the invention, which
(604). The decoder then receives picture Pl (501) and                 is capable of detecting scene changes. The decoder receives
determines (602) from its picture header that the picture is          (701) a signal for decoding. The decoder detects (702) if
INTER-coded as a P-picture. The decoder determines               5    there has been a scene cut between the latest decoded frame
whether picture 1 has already been decoded (605). Since               and if the INTRA picture following the scene cut is missing.
picture 1 has not already been decoded, the decoder checks            This may be done for instance by examining a scene
whether the reference picture for Pl has been received and            identifier in the header of the encoded frame or by exam-
decoded (606). As picture Ohas been received and decoded,             ining the picture number of the frame, as set out in Annex
the decoder decodes picture Pl (608) with reference to the       10   W of H.263. In this latter case, the decoder can deduce from
reference picture 0, displays it and stores it in the next            the picture number that a picture is missing and, if the next
picture store 223b (604). The decoder then receives picture           picture after a missed one does not indicate a spare reference
P2 (501) and determines (602) from its picture header that            picture number, the decoder assumes that the lost picture is
the picture is INTER-coded as a P-picture. Picture 2 has not          an INTRA picture associated with a scene cut.
been decoded (605) and the reference picture 1 has been          15      If the INTRA picture immediately following a scene cut
decoded (606) so the decoder therefore decodes picture P2             is not missing, the decoder checks (703) if the frame being
with reference to the preceding reference picture 1, displays         decoded is a redundant representation of a frame that has
it and stores it in the next picture store 223c and so on. The        already been decoded (called a sync frame in the figure). In
same procedure (steps 602, 608, 605 and 606) is followed              H.263, such a redundant representation may be indicated by
for INTER coded picture P3.                                      20   giving the encoded frame the same TR as the primary
   The next picture to be received is 14. The decoder then            representation of the picture.
determines (602) from its picture header that the picture is             If the frame is not a sync frame or if the primary
INTRA-coded and decodes the picture.                                  representation of the sync frame has not been decoded (704),
   The decoder then receives picture P4 (501) and deter-              the decoder decodes the frame (705) and continues from the
mines (602) from its picture header that the picture is          25   beginning of the loop. Otherwise, the decoder skips the
INTER-coded as a P-picture. However the decoder notes                 decoding and continues from the beginning of the loop
(605) that picture 4 has already been successfully decoded            (701).
and discards picture P4 and receives the next picture of data            If the first INTRA picture (or that following a scene cut)
PO. The decoder determines (602) from its picture header              is missing, the decoder starts to monitor (706) for the receipt
                                                                 30   of the backward-predicted frame corresponding to the first
that the picture is INTER-coded as a P-picture. However the
decoder notes (605) that picture Ohas akeady been decoded,            INTRA picture. The decoder knows that this particular
discards picture PO and subsequently receives the next                frame should appear after the next periodic INTRA picture.
picture of data PS. This picture is then decoded with                 All frames preceding the expected backward-predicted
reference to decoded picture 4.                                       frame are buffered (707) (in compressed format). When the
                                                                 35
   The above description describes what happens when no               backward-predicted sync frame is due to appear in the
errors occur during transmission. Consider now the situation          bit-stream, the buffering is stopped. The next received frame
in which the decoder is unable to decode successfully the             is decoded (708) if it and the first periodic INTRA picture
INTRA coded frame IO. This may be because the data for the            (i.e. the second INTRA picture in the scene) are received
frame has been lost completely during transmission or some            correctly. After that, all of the buffered frames are decoded
                                                                 40   (709), and then decoding can continue normally as if the first
of the data for the frame has been corrupted in such as way
that it is not recoverable satisfactorily. When frame Pl is           INTRA picture of the scene were never missing. Otherwise,
received, the decoder determines that frame 1 has not yet             the decoder cannot decode the buffered frames but rather it
been decoded (605) and that the reference frame for Pl has            must discard them (710) and wait (711) for the next INTRA
not been received and decoded (606). The decoder then                 picture to arrive and continue decoding normally after
                                                                 45   decoding it.
buffers the data for Pl (607). The same action is taken for P2
and P3.                                                                   Frame buffering has two implications. Firstly, the play-
   When 14 is received successfully, the decoder decodes 14           back (displaying) process should use buffering to absorb the
without reference to any other frame. When P4 is received             jitter introduced by the decoding process. This kind of a
it is ignored because picture 4 has already been decoded              buffer is typical in video streaming and therefore the inven-
(605). When PO is received the decoder determines that           50   tion does not necessarily cause any modifications to the
picture O has not already been decoded (605) and that the             displaying process. Secondly, all buffered frames are
reference picture for PO (picture 4) has been decoded (606).          decoded as soon as the reference frame is decoded. In
The decoder therefore decodes (608) frame PO with refer-              practice this means that there may be a burst of computa-
ence to picture 4. Since picture O has now been decoded, it           tional activity when the first INTRA picture (IO) of a scene
                                                                 55
is possible to decode any buffered frames for which picture           is lost and a subsequent representation (PO) of the picture of
0 was the reference picture. Thus the decoder decodes (608)           the scene is decoded. The decoder should be fast enough so
the buffered frame Pl with reference to picture 0. After              that it has the resources to make up the time spent on
decoding frame 1, the decoder is also able to decode the              buffering and so that uncompressed frames do not remain in
buffered frame P2 and, after decoding frame 2, the decoder            the buffers for a long time.
                                                                 60
is also able to decode the buffered frame P3.                             The typical encoding/decoding order would be:
   The decoder discards the buffered frames if the decoder                  IO, Pl, P2, ... , Pn-1, In, Pn, PO, Pn+l, Pn+2,
does not receive a reference frame for the buffered frames.
The decoder may be arranged to discard the buffered frames            where I means an INTRA picture, P means an INTER
if the reference picture for the buffered frames is not          65   picture, the index corresponds to relative capturing/display-
received within a given time or when an INTRA-coded                   ing time, and time instant n corresponds to the first periodic
frame is received.                                                    INTRA frame after a scene cut.




                                                                                                                              WSOU-CANON-0000370
      Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 15 of 18



                                                        US 7,116,714 B2
                                  11                                                                 12
   The processing power requirement at the decoder can be               over low bit rate channels, multimedia clips are also com-
minimised by re-ordering the transmitted frames compared                pressed in the editing system 91. Then the clips are handed
with the typical encoding/decoding order, i.e., the transmit-           to a multimedia server 92. Typically, a number of clients 93
ter can send the frames in the following order:                         can access the server over a network. The server 92 is able
      IO, In, PO, Pn, Pl, P2, ... , Pn-1, Pn+l, Pn+2,
                                                                        to respond to requests presented by the clients 93. The main
                                                                        task for the server is to transmit a desired multimedia clip to
   The invention is applicable to schemes where some                    a given client. The client 93 decompresses and plays the clip.
segments of a picture are INTRA-coded and others INTER-                 In the playback phase, the client utilizes one or more output
coded. This is illustrated in FIG. 8. Firstly, the bit-stream is        devices 94, e.g. the screen and the loudspeaker of the client.
coded in a conventional manner. When the encoder decides           10   In the system shown in FIG. 9, the server incorporates a
to update a picture segment in an INTRA manner, it carries              video encoder according to the invention and the client
out the following three operations:                                     incorporates a video decoder according to the invention. In
   1. The encoder codes the picture as a normal INTER-                  applications involving two-way video transmission, both the
picture P(n).                                                           server and the clients incorporate video codec according to
   2. The encoder codes P(n)', which is a redundant repre-         15   the invention.
sentation of P(n) where the desired picture segment is                      In a mobile multimedia retrieval system, at least part of
INTRA coded and other picture segments remain unchanged                 the link connecting a client 93 and the server 92 is wireless
from P(n). The time-stamp of this newly coded picture is as             e.g. by radio.
close as possible to P(n).                                                  Typically, multimedia servers 92 have two modes of
   3. The encoder encodes P(n)", which is a secondary              20   operation, namely they deliver either pre-stored multimedia
representation of P(n)'. In P(n)", the picture segment of P(n)'         clips or live (real-time) multimedia streams. In the former
that was coded in an INTRA manner is INTER-coded.                       case, clips are stored on a server database, which is then
Preferably the reference picture used is the latest picture             accessed on an on-demand basis by the server for the
(other than P(n)') in which the corresponding segment was               client(s). In the latter case, multimedia clips are handed to
INTRA-coded. The encoder may limit motion vectors to               25   the server as a continuous media stream that is immediately
point only inside the picture segment in order to prevent the           transmitted to clients 93. A server can remove and compress
propagation of possible decoding errors from the neighbour-             some of the header information produced by a multiplexing
ing segments. Alternatively, the encoder may use a coding               format as well as encapsulate the media clip into network
mode such as II.263 Independent Segment Decoding (An-                   packets.
nex R), which inherently prevents prediction from neigh-           30       The clients 93 control the operation of the server 92 using
bouring picture segments. Other picture segments of P(n)"               a control protocol. The minimum set of controls consists of
remain unchanged from P(n).                                             a function to select a desired media clip. In addition, servers
   After that, the encoder continues coding normally.                   may support more advanced controls. For example, clients
   The decoder operates similarly to the one described                  may be able to stop the transmission of a clip, to pause and
earlier. If the picture segment in P(n) is not corrupted, P(n)'    35   resume the transmission of a clip, and to control the media
and P(n)" are redundant and may be discarded. Otherwise,                flow if the throughput of the transmission channel varies, in
the decoder can use either P(n)' or P(n)" to recover the                which case the server dynamically adjusts the bit stream to
corrupted picture segment.                                              fit into the available bandwidth.
   The error resilience of the invention can be improved if                 The client 93 receives a compressed and multiplexed
the transmitter sends multiple copies of a temporally pre-         40   media clip from the multimedia server 92. First, the client
dieted frame corresponding to an INTRA frame. The mul-                  demultiplexes the clip in order to retrieve the separate media
tiple copies may be predicted from different reference pic-             tracks and then decompresses these media tracks. After that,
tures in a forward or backward manner. To maximise error                the decompressed (reconstructed) media tracks are played
protection, these frames should be encapsulated into differ-            on output devices 94. In addition to these operations, a
ent packets. Moreover, it is beneficial if each INTRA picture      45   controller unit interfaces with an end-user, controls the
is associated with both forward- and backward-predicted                 playback according to the user input and handles client-
corresponding pictures.                                                 server control traffic. The demultiplexing-decompression-
   The invention can be used in conversational, low-delay               playback chain can be carried out while still downloading a
applications. In applications that do not buffer decoded                subsequent part of the clip. This is commonly referred to as
frames before displaying them (but rather display decoded          50   streaming. Alternatively, the whole clip is downloaded to the
frames more or less immediately), corresponding backward                client 93 and then the client demultiplexes, decompresses
predicted frames cannot be used by a decoder. Thus, a                   and plays it.
transmitting encoder for such applications (e.g. conversa-                  The invention is not intended to be limited to the video
tional applications) may be arranged not to code correspond-            coding protocols discussed above: these are intended to be
ing backward predicted frames for INTRA frames. Conse-             55   merely exemplary. The invention is applicable to any video
quently, the first INTRA picture will not be protected in               coding protocol using temporal prediction. The addition of
accordance with the invention.                                          additional INTER frames corresponding to INTRA frames
   The framework of an entire multimedia content creation               as discussed above introduces error resilience into the
and retrieval system will now be described with reference to            encoded signal and allows a receiving decoder to select
FIG. 9. The system has one or more media sources 90, e.g.          60   alternative decoding options if part of the received signal is
a camera and a microphone. Multimedia content can be                    corrupted.
synthetically created e.g. animated computer graphics and                   What is claimed is:
digitally generated music. To compose a multimedia clip                     1. A method of encoding a video signal representing a
consisting of different media types, the raw data captured              sequence of pictures to form an encoded video signal, the
from the sources are edited by an editing system 91. Typi-         65   method comprising receiving a first picture or a part thereof,
cally the storage space required for raw multimedia data is             encoding the first picture or said part thereof, using a first
huge. To facilitate an attractive multimedia retrieval service          encoding mode, without reference to another picture of the




                                                                                                                         WSOU-CANON-0000371
      Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 16 of 18



                                                       US 7,116,714 B2
                               13                                                                       14
sequence to form a first encoded representation of the first              picture or part thereof using a second encoding mode with
picture or said part thereof, and encoding said first picture or          reference to another picture of the sequence to produce a
said part thereof, using a second encoding mode, with                     corresponding temporally predicted second encoded repre-
reference to another picture of the sequence to produce a                 sentation of the first picture segment or said part thereof.
corresponding temporally predicted second encoded repre-                     10. A method of video decoding comprising receiving an
sentation of the first picture or said part thereof.                      encoded video signal representing encoded pictures of a
   2. A method according to claim 1, wherein every picture                video sequence, the encoded video signal comprising a first
or part thereof encoded without reference to another picture              encoded representation of a first picture or a part thereof,
is also encoded with reference to another picture of the                  said first encoded representation having been formed, using
sequence to form a corresponding temporally predicted                10   a first encoding mode, by encoding said first picture or said
second encoded representation of each respective picture or               part thereof without reference to another picture of the
part.                                                                     sequence, the encoded video signal further comprising a
   3. A method according to claim 1, wherein said first                   temporally predicted second encoded representation of the
picture or part thereof is encoded with reference to another              first picture or said part thereof, said temporally predicted
picture occurring in the sequence temporally prior to said           15   second encoded representation having been formed, using a
first picture.                                                            second encoding mode, by encoding said first picture or said
   4. A method according to claim 1, wherein said first                   part thereof with reference to another picture of the
picture or part thereof is encoded with reference to another              sequence, the method comprising determining whether the
picture occurring in the sequence temporally after said first             first encoded representation of the first picture or said part
picture.                                                             20   thereof can be decoded and, if not, monitoring the received
   5. A method according to claim 1, wherein said first                   encoded video signal for the temporally predicted second
picture or part thereof is encoded with reference to one or               encoded representation of the first picture or said part
more other pictures occurring in the sequence.                            thereof and, on receipt of the temporally predicted second
    6. A video encoder comprising                                         encoded representation of the first picture or said part
   an input for receiving a video signal representing a              25   thereof, decoding the temporally predicted second encoded
       sequence of pictures, the encoder being arranged to                representation of the first picture or said part thereof with
       encode a first picture of the sequence or a part thereof,          reference to said another picture.
       received at the input, using a first encoding mode,                   11. A video decoder comprising:
       without reference to another picture of the sequence to               an input for receiving an encoded video signal represent-
       form a first encoded representation of the first picture or   30         ing encoded pictures of a video sequence, the encoded
       said part thereof, and to encode said first picture or said              video signal comprising a first encoded representation
       part thereof, using a second encoding mode, with                         of a first picture or a part thereof, said first encoded
       reference to another picture of the sequence to produce                  representation having been formed, using a first encod-
       a corresponding temporally predicted second encoded                      ing mode, by encoding said first picture or said part
       representation of the first picture or said part thereof.     35         thereof without reference to another picture of the
   7. A video codec including a video encoder, the video                        sequence, the encoded video signal further comprising
encoder comprising an input for receiving a video signal                        a temporally predicted second encoded representation
representing a sequence of pictures, the encoder being                          of the first picture or said part thereof, said temporally
arranged to encode a first picture of the sequence or a part                    predicted second encoded representation having been
thereof, received at the input, using a first encoding mode,         40         formed, using a second encoding mode, by encoding
without reference to another picture of the sequence to form                    said first picture or said part thereof with reference to
a first encoded representation of the first picture or said part                another picture of the sequence, said video decoder
thereof, and to encode said first picture or said part thereof,                 being arranged to determine whether the first encoded
using a second encoding mode, with reference to another                         representation of a first picture or said part thereof,
picture of the sequence to produce a corresponding tempo-            45         received from the input, can be decoded and, if not, to
rally predicted second encoded representation of the first                      monitor the received encoded video signal for the
picture or said part thereof.                                                   temporally predicted second encoded representation of
   8. A multimedia system including a video encoder, the                        the first picture or said part thereof and, on receipt of
video encoder comprising an input for receiving a video                         the temporally predicted second encoded representa-
signal representing a sequence of pictures, the encoder being        50         tion of the first picture or said part thereof, to control
arranged to encode a first picture of the sequence or a part                    decoding of the temporally predicted second encoded
thereof, received at the input, using a first encoding mode,                    representation of the first picture or said part thereof
without reference to another picture of the sequence to form                    with reference to said another picture.
a first encoded representation of the first picture or said part             12. A portable electronic device incorporating a video
thereof, and to encode said first picture or said part thereof,      55   encoder the video encoder comprising an input for receiving
using a second encoding mode, with reference to another                   a video signal representing a sequence of pictures, the
picture of the sequence to produce a corresponding tempo-                 encoder being arranged to encode a first picture of the
rally predicted second encoded representation of the first                sequence or a part thereof, received at the input, using a first
picture or said part thereof.                                             encoding mode, without reference to another picture of the
   9. A method of encoding a video signal representing a             60   sequence to form a first encoded representation of the first
sequence of pictures to form an encoded video signal, the                 picture or said part thereof, and to encode said first picture
method comprising receiving a segment of a first picture or               or said part thereof, using a second encoding mode, with
part thereof, encoding the segment of the first picture or part           reference to another picture of the sequence to produce a
thereof using a first encoding mode without reference to                  corresponding temporally predicted second encoded repre-
another picture of the sequence to form a first encoded              65   sentation of the first picture or said part thereof.
representation of the first picture segment or said part                     13. A multimedia system including a video codec, the
thereof, and encoding at least said segment of said first                 codec comprising a video encoder, the video encoder com-




                                                                                                                            WSOU-CANON-0000372
      Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 17 of 18



                                                      US 7,116,714 B2
                              15                                                                       16
prising an input for receiving a vide signal al representing a                 being arranged to determine whether the first encoded
sequence of pictures, the encoder being arranged to encode                     representation of a first picture or said part thereof,
a first picture of the sequence or a part thereof, received at                 received from the input, can be decoded and, if not, to
the input, using a first encoding mode, without reference to                   monitor the received encoded video signal for the
another picture of the sequence to form a first encoded                        temporally predicted second encoded representation of
representation of the first picture or said part thereof, and to               the first picture or said part thereof and, on receipt of
encode said first picture or said part thereof, using a second                 the temporally predicted second encoded representa-
encoding mode with reference to another picture of the                         tion of the first picture or said part thereof, to control
sequence to produce a corresponding temporally predicted                       decoding of the temporally predicted second encoded
second encoded representation of the first picture or said part     10         representation of the first picture or said part thereof
thereof.                                                                       with reference to said another picture.
   14. A portable electronic device incorporating a video,                  16. A video encoder according to claim 6, comprising a
decoder the video decoder comprising:                                    controller arranged to control processing means to encode a
   an input for receiving an encoded video signal represent-             first picture or a part thereof received at the input.
      ing encoded pictures of a video sequence, the encoded         15      17. A video decoder according to claim 11, comprising a
      video signal comprising a first encoded representation             controller arranged to control processing means to decode a
      of a first picture or a part thereof, said first encoded           video signal received at the input.
      representation having been formed, using a first encod-               18. A video encoder according to claim 6, wherein the first
      ing mode, by encoding said first picture or said part              encoding mode is an INTRA coding mode.
      thereof without reference to another picture of the           20      19. A video encoder according to claim 6, wherein the
      sequence, the encoded video signal further comprising              second encoding mode is an INTER coding mode.
      a temporally predicted second encoded representation                  20. A video encoder according to claim 6, wherein the
      of the first picture or said part thereof, said temporally         second encoding mode provides a P frame.
      predicted second encoded representation having been                   21. A video encoder according to claim 6, wherein the
      formed, using a second encoding mode, by encoding             25   second encoding mode provides a B frame.
      said first picture or said part thereof with reference to             22. A video encoder according to claim 6, wherein the
      another picture of the sequence, said video decoder                second encoding mode is a forward prediction mode.
      being arranged to determine whether the first encoded                 23. A video encoder according to claim 6, wherein the
      representation of a first picture or part thereof, received        second encoding mode is a backward prediction mode.
      from the input, can be decoded and, if not, to monitor        30
                                                                            24. A video encoder according to claim 16, wherein the
      the received encoded video signal for the temporally
                                                                         controller is arranged to determine which picture is to be
      predicted second encoded representation of the first
                                                                         encoded in the first encoding mode based on feedback
      picture or said part thereof and, on receipt of the
                                                                         signalling from a decoder.
      temporally predicted second encoded representation of
                                                                            25. A video encoder according to claim 16, wherein the
      the first picture or said part thereof, to control decoding   35
                                                                         controller is arranged to determine which picture is to be
      of the temporally predicted second encoded represen-
                                                                         encoded in the first encoding mode based on prediction
      tation of the first picture or said part thereof with
                                                                         error.
      reference to said another picture.
                                                                            26. A video encoder according to claim 6, wherein the first
   15. A system comprising a video encoder and a video
                                                                         picture or part thereof is associated with a scene cut.
decoder,                                                            40
                                                                            27. A video encoder according to claim 6, wherein the first
   the video encoder comprising:
   an input for receiving a video signal representing a                  picture or part thereof is associated with the very first picture
      sequence of pictures, the encoder being arranged to                of a video sequence.
      encode a first picture of the sequence or a part thereof,             28. A video encoder according to claim 16, wherein the
      received at the input, using a first encoding mode,           45
                                                                         controller is arranged to control processing means to encode
      without reference to another picture of the sequence to            said first picture or part thereof in said first encoding mode
      form a first encoded representation of the first picture or        at regular periodic intervals.
      said part thereof, and to encode said first picture or said           29. A video encoder according to claim 6, wherein said
      part thereof, using a second encoding mode, with                   other picture corresponds to the picture temporally closest to
      reference to another picture of the sequence to produce       50   the first picture or said part thereof, said temporally closest
      a corresponding temporally predicted second encoded                picture or part thereof to be encoded in the first encoding
      representation of the first picture or said part thereof,          mode.
   the video decoder comprising:                                            30. A video encoder according to claim 6, wherein the
   an input for receiving an encoded video signal represent-             encoder is arranged to transmit encoded pictures or parts
      ing encoded pictures of a video sequence, the encoded         55   thereof in the order in which the pictures or said parts thereof
      video signal comprising a first encoded representation             are encoded.
      of a first picture or a part thereof, said first encoded              31. A video encoder according to claim 6, wherein the
      representation having been formed, using a first encod-            encoder is arranged to transmit pictures encoded in the first
      ing mode, by encoding said first picture or said part              mode in groups without interspersing pictures encoded in a
      thereof without reference to another picture of the           60   mode other that the first mode.
      sequence, the encoded video signal further comprising                 32. A video encoder according to claim 6, wherein said
      a temporally predicted second encoded representation               other picture is a picture encoded in the first mode.
      of the first picture or said part thereof, said temporally            33. A video encoder according to claim 6, wherein the
      predicted second encoded representation having been                video encoder is arranged to encode a third representation of
      formed, using a second encoding mode, by encoding             65   the first picture or said part thereof, the third representation
      said first picture or said part thereof with reference to          being encoded with respect to a different other picture than
      another picture of the sequence, said video decoder                the second representation.




                                                                                                                           WSOU-CANON-0000373
      Case 6:20-cv-00980-ADA Document 52-11 Filed 08/23/21 Page 18 of 18



                                                      US 7,116,714 B2
                              17                                                                      18
   34. A video encoder according to claim 16, wherein the                first picture or said part thereof, the third representation
encoder comprises a switch arranged to allow switching of                being encoded with respect to a different other picture than
the processing means between the first and second encoding               the second representation.
modes.                                                                      38. A method of decoding a video signal according to
   35. A decoder according to claim 11, wherein the decoder              claim 10, wherein the first picture or part thereof is associ-
is arranged to discard the second representation of the first            ated with a scene cut.
picture or said part thereof if the first representation has been           39. A method of decoding a video signal according to
previously decoded.                                                      claim 10, comprising decoding a third representation of the
   36. A method of encoding a video signal according to                  first picture or said part thereof, the third representation
claim 1, wherein the first picture or part thereof is associated    10   being encoded with respect to a different other picture than
with a scene cut.                                                        the second representation.
   37. A method of encoding a video signal according to
claim 1, comprising encoding a third representation of the                                     * * * * *




                                                                                                                         WSOU-CANON-000037 4
